SUPPLEMENT DATED DECEMBER 15, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR KEYPORT LATITUDE AND KEYPORT CHARTER TO PROSPECTUSES DATED APRIL 30, 2004 FOR KEYPORT ADVISOR VISTA AND KEYPORT VISTA TO PROSPECTUS DATED DECEMBER 31, 2003 FOR KEYPORT OPTIMA, KEYPORT ADVISOR OPTIMA AND KEYPORT ADVISOR CHARTER ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding changes to the investment adviser of the AIM Variable Insurance Funds. On or about December 31, 2009, Invesco Aim Advisors, Inc., the investment adviser to the AIM Variable Insurance Funds, will be merging into Invesco Institutional (N.A.), Inc. The name of Invesco Institutional (N.A.), Inc. will then be changed to Invesco Advisers, Inc. Any reference to Invesco Aim Advisors, Inc. in each prospectus listed above is replaced with the name of Invesco Advisers, Inc. after December 31, Please retain this supplement with your prospectus for future reference. Keyport(US)12/09
